DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, the examiner respectfully disagree with the applicant’s argument on page 6, lines 1-3, “Firstly, Aker fails to disclose a current sensor connected to the buck regulator circuit to sense the current in an inductor of the buck regulator as recited by Amended Claim 1.”
Aker (US 20030102845 A1) discloses in fig 18, an output current sensor connected to the buck regulator inductor and sense the current flowing through the inductor. In the amended claim, the claim recites the current sensor sense the current flowing through the inductor and does not recite it can measure the magnitude of current. In the prior art fig, the dc current is flowing through the  inductor and the flow of current is detected by the current sensor connected directly to it  and the extra noise of the current is going towards the capacitor. When the capacitor is discharged, the discharging of capacitor induce the current in the inductor which can then sense by the output current sensor connected to it. 
Secondly, the examiner respectfully disagree with the applicant’ argument on page 6, lines 19-21, “  Aker fails to disclose the buck regulator circuit is controlled to limit peak output current of the DC power output bus and thus limit an AC line input of the motor drive system as recited by Amended Claim 1”. 
It is an inherent property of a power control system to draw the required amount of input power from AC power supply to charge the battery at the  DC output terminal. For example, if load is not connected to the output DC bus then zero current would be drawn from the input AC power supply in power control device of prior art shown in the fig 18 (paragraph [0204-0205]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(a) as being anticipated by Aker et al. [US 20030102845].
Regarding claim 1, Aker discloses a power control system (figure 18), comprising: AC power mains (AC 3PH INPUT); an input bridge rectifier (3 PHASE RECTIFIER, fig. 18) connected to AC power mains;
a buck regulator circuit (IGBT, D, INDUCTOR, figure 18) connected to the DC output of the input bridge rectifier, a current sensor (output current sensor, fig. 18) connected to the buck regulator circuit to sense a current in an inductor of the buck regulator (output current sensor connected to the inductor of buck regulator circuit to sense the current in it, fig. 18);
one or more capacitors (CAP, fig. 18) connected across the DC power output bus and receiving current from the buck regulator circuit wherein the buck regulator circuit is controlled to limit peak output current of the DC power output bus and thus limit an AC line input of the power control system (** see below).
**The examiner notes that, it is an inherent property of a power control system to draw the required amount of input power from AC power supply to charge the battery at the  DC output terminal. For example, if load is not connected to the output DC bus then zero current would be drawn from the input AC power supply in power control device of prior art shown in the fig 18 (paragraph [0204-0205])). Thus, whatever form of control on the buck regulator affects the output at the DC power bus.  This is directly related to the input at the AC mains, since power outputted to the DC power bus is directly related to the power drawn from the AC mains. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Okita et al. [US 20100148714].
Regarding claim 2, Aker disclose the power control system (figure 18). However, Aker does not explicitly disclose about the control system further comprising an electric motor with one or more amplifiers connected to the DC power output bus and connected to the electric motor.
Okita discloses an amplifier (fig 2; component 14) and electric motor (fig 2; component 1) connected with the output of the control system.
It would have been obvious to a person having ordinary skill in the art, before the claimed invention was filed, to use the teaching of Okita one can connect the amplifier and the electric motor on the output of the power control system of Aker to derive the electric motor  in a more controlled way. Aker teaching of control system provides a substantially constant DC voltage output charging power (paragraph [0041]). The output charging power from Aker can derive any motor. The amplifier is use to control the output signals which are applied to electric motor. An electric motor connected to output of an amplifier can be driven by Aker power control system.
Regarding claim 9, Aker discloses a motor drive system (fig 18) comprising: AC power mains (AC 3PH INPUT); an input bridge rectifier (3 PHASE RECTIFIER) connected to AC power mains; 
a buck regulator circuit (IGBT, D, INDUCTOR, figure 17: component 106) connected to a DC output of the input bridge rectifier, an output of the buck regulator circuit providing a DC power output bus (positive and negative output terminals, fig 18, it’s noted the examiner interprets the recitation “DC power bus” as any means for transmitting or receiving DC format power); a current sensor (output current sensor) connected to the buck regulator circuit to sense a current in an inductor of the buck regulator (output current sensor connected to the inductor of buck regulator and sense current, fig 18); 
one or more capacitors(CAP) connected across the DC power output bus and receiving current from the buck regulator circuit; wherein the buck regulator circuit is controlled to limit peak output current of the DC power output bus and thus limit an AC line input of the power control system (It is an inherent property of a power control system to draw the required amount of input power from AC power supply to charge the battery at the  DC output terminal. For example, if load is not connected to the output DC bus then zero current would be drawn from the input AC power supply in power control device of prior art shown in the fig 18 (paragraph [0204-0205])).  Also, see comments at the end of the rejection of claim 1 above.
But Aker does not explicitly disclose about the control system further comprising an electric motor with one or more amplifiers connected to the DC power output bus and connected to the electric motor.
Okita discloses an amplifier (fig 2; component 14) and electric motor (fig 2; component 1) connected with the output of the control system.
It would have been obvious to a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Okita one can connect the amplifier and the electric motor on the output of the power control system of Aker to derive the electric motor  in a more controlled way. Aker teaching of control system provides a substantially constant DC voltage output charging power (paragraph [0041]). The output charging power from Aker can derive any motor. The amplifier is use to control the output signals which are applied to electric motor. An electric motor connected to output of an amplifier can be driven by Aker power control system.
Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Taufik et al. [US 20090140706] and Reynolds et al. [US 20070008754].
Regarding claim 3, Aker discloses the  power control system as explained above with regard claim 1. However,  Aker does not explicitly disclose the buck regulator being a “multiphase buck regulator circuit”. 
Taufik disclose a multiphase buck regulator circuit (fig 2).
It would have been obvious to a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Taufik in combination of Aker the current ripple at the output can reduce (paragraph [0068]). The current ripple can cause the heating up the output electric motor. The reduction of current ripple can be achieved by using the multiphase regulator circuit.
Regarding claim 6, Aker and Taufik discloses power control system of claim 3. However, Aker and Taufik are silent over the buck regulator circuit limiting the pre-charge current of one or more capacitors. 
Reynolds discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Reynold buck regulator to limit the charging of storage device like capacitor. By using Reynolds teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage.
Claim 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Juntunen et al. [US 10811892] and Reynolds et al. [US 20070008754].
Regarding claim 4, the Aker discloses the power control system of claim 1. However, Aker does not explicitly disclose that the one or more capacitor further comprises a supercapacitor.
Juntunen discloses power management circuit having a supercapacitor (fig 2, component 301).
It would have been obvious for a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Juntunen power management circuit having a supercapacitor can give the fast charging in electronic devices. By using the super capacitor of Juntunen in the circuit of Aker, one can achieve the fast charging in electrical circuit. 
Regarding claim 7, Aker and Juntunen  power control system of claim 4. However,  Akker and Juntunen are silent over the buck regulator circuit limiting the pre-charge current of one or more capacitors.
Reynolds discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Reynolds buck regulator to limit the charging of storage device like capacitor. By using Reynolds teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage.
Regarding claim 8, Aker and Juntunen  power control system of claim 4, Aker discloses completion of pre- charge of the one or more electrolytic capacitors is signaled by a PWM duty cycle of the buck regulator circuit saturating at a maximum value (figure 18, paragraph [0094]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] as applied to claim 1 above, and further in view of Reynolds et al. [US 20070008754].
Regarding claim 5, Aker discloses a power control system of claim 1. However, Aker is silent over the buck regulator circuit limiting the pre-charge current of one or more capacitors.
Reynolds discloses the buck regulator circuit limits pre-charge current of the one or more capacitors to a first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (figure 2, 3, paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art, before the time the claimed invention was filed, to use the teaching of Reynolds buck regulator to limit the charging of storage device like capacitor. By using Reynolds teaching in Aker one can save the storage devices like capacitor by limiting the current and protect it from the over-voltage damage. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845] and further in view of Xiong [US 10707746 B1]. 
Regarding claim 10, Aker discloses a power control system (fig 18) system comprising; AC mains (3PH input);
a buck regulator circuit connected to a negative rail of the input bridge rectifier (IGBT, D, INDUCTOR, figure 18) an output of the buck regulator circuit providing a DC power output bus (positive and negative output terminals, fig 18, it’s noted the examiner interprets the recitation “DC power bus” as any means for transmitting or receiving DC format power); a current sensor (output current sensor) connected to the buck regulator circuit to sense a current in an inductor of the buck regulator (output current sensor connected to the inductor of buck regulator and sense current, fig 18); and an electrolytic capacitor (Cap, fig 18) and a super capacitor (Cap+, fig 18) connected in parallel across the DC power output bus (connected parallel in fig 18) and receiving current from the buck regulator circuit (receiving power from IBRT, fig 18), wherein the buck regulator circuit is controlled to limit peak output current of the DC power output bus (paragraph [0204-0209]). However,  Aker is silent over the line choke connected to the bridge rectifier and capacitor connected to the output of bridge rectifier. 
Xiong discloses EMI control circuit comprising line chokes whose one terminal is connected to AC power mains (The EMI control circuit 110 comprises a common mode EMI choke 130 having a first input 132 connected to the line input 122 fig 1, Col.4, lines 61-62); an input bridge rectifier connected to an output of the line choke (160 and 162 connected to rectifier 112, fig 1); a first stage smoothing capacitor connected to an output of the input bridge rectifier (186 capacitor connected to 112 rectifier output, fig 1). 
It would have been obvious for a person having an ordinary skill in the art, before the  time the invention was filed to use the teaching of Xiong to eliminate the unwanted noise or interference in an electrical path or circuit caused by an outside source. Line chokes are used to provide improved protection against over voltages on the line supply and to reduce harmonic distortion of the current produced by the drive. So, it is beneficial to use the line choke connected to the rectifier bridge to protect the rectifier from the over voltage damage. The capacitor is use to filter out the noise cause by the bridge rectifier. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aker et al. [US 20030102845], Xiong [US 10707746 B1]. and further in view of Serban et al. [US 10516365 B1]. 
Regarding claim 11, Aker discloses a power control system in view of Xiong of claim 10, but Aker and Xiong are silent over the pre-charge current limit of electrolytic capacitor and the supercapacitor.
Serban discloses  the buck regulator circuit limits pre-charge current of the electrolytic capacitor and the super capacitor to  first controlled value and thereafter limits operating current drawn by the DC power output bus to a second controlled value (in order to achieve DC pre-charge function of the high-side capacitor 130 and the low-side capacitor 132 for inrush current elimination and to provide DC balancing (i.e., V.sub.H=V.sub.L), the interface converter 300 can be operated in boost mode, Col.12 lines 20-24).
It would have been obvious for a person having ordinary skill in the art, before the time the invention was filed to use the teaching of Serban to limit the inrush current to slowly charge the downstream capacitor for the proper operation and protection of components in high voltage applications. Pre-charging increases the lifespan of electric components and the reliability of the system as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/               Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                         		October 27, 2022